Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/425,545 for a COOLING RING BRACKET, filed on 5/26/2019.  This correspondence is in response to applicant's RCE filed on 12/1/2022.  Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a trapezoid as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the flanged head engaging with the material of the bracket as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation wherein the “body of the bracket is in the shape of a trapezoid,” however, applicant does not define a boundary of a body that is in the shape of a trapezoid with four sides.  In other words, what constitutes the trapezoid body?  It appears that the body has a polygonal shape.  Appropriate clarification is requested.  Claims 2-9 are rejected for the same reasons as dependent on claim 1. 
Claim 12 contains the limitation wherein “the flanged head is ridged to engage with the material of the bracket” however it appears that the ribbed head does not contact any material of the bracket due to the presence of the washer.  Appropriate clarification is requested.
Claim 18 contains the limitation wherein the “at least one bracket is in the shape of an acute trapezoid,” however, applicant does not define a boundary of a body that is in the shape of a trapezoid with four sides.  In other words, what constitutes the trapezoid body?  It appears that the body has a polygonal shape.  Appropriate clarification is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksen et al. (U.S. Pat. 9,303,694).
Regarding claim 10, Eriksen teaches a cooling arrangement for a bearing, comprising: - a number of cooling rings (4) arranged in parallel on a mounting surface of a bearing ring of the bearing; and - at least one bracket, wherein the at least one bracket (9) is arranged configured to span multiple cooling rings of the number of cooling rings and is configured to be secured to a bearing ring by a fastener (screw, col. 6, lines 62-64) extending from an upper surface of the bracket through a through- opening and into the bearing, and wherein the material properties of the at least one bracket are chosen to permit movement of the spanned multiple cooling rings relative to the at least one bracket when the at least one bracket is mounted to the bearing ring (movement is permitted based on how rings are located under the bracket) and/or wherein the at least one bracket is made of a resilient elastic material.


    PNG
    media_image1.png
    757
    539
    media_image1.png
    Greyscale


[AltContent: textbox (bracket)]
[AltContent: arrow]
[AltContent: textbox (bearing)][AltContent: arrow]
[AltContent: textbox (cooling rings)]
[AltContent: arrow]



[AltContent: textbox (bearing surface)]
[AltContent: arrow]








Regarding claim 14, Eriksen teaches the arrangement of claim 10, comprising at least one set of three cooling rings configured to be secured to the bearing ring by a plurality of brackets.
Regarding claim 15, Eriksen a main bearing of a direct-drive wind turbine generator (Background), comprising a cooling arrangement according to claim 10 to cool the bearing.
Regarding claim 19, Eriksen teaches the arrangement of claim 10, wherein the at least one bracket is configured to span at least three cooling rings.
Regarding claim 20, Eriksen teaches the arrangement of claim 10, wherein the through- opening is configured such that the fastener can extend into a gap between adjacent cooling rings when the at least one bracket is mounted to the bearing ring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (U.S. Pat. 9,303,694) in view of Meredith, Jr. (U.S. Pat. 8,899,544).
Regarding claim 11, Eriksen teaches the arrangement of claim 10, but does not teach that the fastener is a metal screw comprising a flanged head, a shank and a threaded portion, wherein the length of the shank is at least the length of the through-opening, and wherein the flanged head is ridged to engage with the material of the bracket.  Meredith, however, teaches the use of a bracket with a metal screw comprising a flanged head, a shank and a threaded portion, wherein the length of the shank is at least the length of a through-opening, and wherein the flanged head is ridged to engage with the material of the bracket in order to hold the bracket down in position.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the fastener as a metal screw comprising a flanged head, a shank and a threaded portion, wherein the length of the shank is at least the length of the through-opening, and wherein the flanged head is ridged to engage with the material of the bracket in order to securely connect the bracket to the bearing.
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (U.S. Pat. 9,303,694).
Regarding claim 13, Eriksen teaches the arrangement of claim 10, wherein a cooling ring is realized configured as a metal conduit with a rectangular cross-section, but does not teach that it has a height in a region of 15 mm - 30 mm.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the cooling ring having a height in a region of 15 mm - 30 mm in order to provide an optimal height for moving the air out and through the channels, and further since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 16, Eriksen teaches the arrangement of claim 10, but does not teach that a length of the through-opening exceeds a height of at least one cooling ring of the number of cooling rings by at least 200%.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a length of the through-opening exceeding a height of at least one cooling ring of the number of cooling rings by at least 200% in order to provide an optimal height for moving the air out and through the channels, and further since, where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (U.S. Pat. 9,303,694) in view of Knight et al. (U.S. Pub. 2015/0128518).
Regarding claim 17, Eriksen teaches the arrangement of claim 10, but does not teach that the at least one bracket is made of polyoxymethylene.  Knight teaches a bracket made of polyoxymethylene (claim 9) since that material is known for its excellent dimensional stability. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the at least one bracket made of polyoxymethylene in order to have a strong bracket, and further, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 12, 2022